 



Exhibit 10.2

AMENDMENT NO. 1

     THIS AMENDMENT No. 1 to that certain Employment Agreement dated as of the
15th day of March 2004, by and between CSX Corporation (the “Company”) and Tony
L. Ingram (the “Executive”) is entered into this 13th day of December 2004.

     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

     1. Section 14 of the Employment Agreement is hereby deleted and replaced in
its entirety by the following:

          14. WAIVER AND RELEASE WITH RESPECT TO PRIOR AGREEMENTS. In exchange
for the compensation and benefits promised herein, in the event of a Termination
of Employment, pursuant to section 5, the Executive hereby waives and releases
the Company and its affiliates from any and all claims he ever had or may have
arising from or in connection with Sections 6(a), (b), and (c), of the letter
agreement dated March 15, 2004, as the same may be amended to the date hereof
(“Prior Agreement”), between the Company and the Executive and the Executive
acknowledges that in the event of a Termination of Employment, pursuant to
section 5, this Agreement supersedes and renders null and void in all respects
Sections 6(a), (b), and (c) of the Prior Agreement. A copy of the Prior
Agreement is attached hereto as Exhibit “A”.

     IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 on the
date first above written.

     

  /s/ Tony L. Ingram

 

--------------------------------------------------------------------------------


  Tony L. Ingram
 
   

  CSX CORPORATION
 
   

  /s/ Ellen M. Fitzsimmons

 

--------------------------------------------------------------------------------


  By: Ellen M. Fitzsimmons

  Its: Senior Vice President

 



--------------------------------------------------------------------------------



 



EXHIBIT A

PRIOR AGREEMENT

 



--------------------------------------------------------------------------------



 



(CSX CORPORATION LOGO) [w69602w6960200.gif]   500 Water St.
C900
Jacksonville, FL 32202
(904) 366-5603
Fax (904) 359-1859

  Robert J. Haulter
Senior Vice President – Human Resources

March 15, 2004

Mr. Tony L. Ingram
Three Commericial Place
Norfolk, VA 23510-9241

Dear Tony:

     To confirm our discussion, I am pleased to offer you the position of
Executive Vice President and Chief Operating Officer of CSX Transportation, Inc.
(“CSXT”) reporting to Michael J. Ward. All of us involved in discussions with
you believe you will be a valuable addition to the CSXT management team.

     The following is a summary of the principal elements of our offer to you:

         
Annual Base Salary
  $ 450,000  
Target Annual Bonus Opportunity (90%)
  $ 405,000  
Signing Bonus
  $ 250,000  
Signing Restricted Stock Grant
    25,000 shares

     The sign-on bonus will be payable as soon as reasonably practicable after
your Employment Date (defined as your first day of employment with CSXT). The
Restricted Stock Grant will vest in four years: 5,000 shares each on the first,
second and third anniversary dates of your Employment Date and 10,000 shares on
the fourth anniversary Employment Date.

     Additional details are:



1.   The Compensation Committee of the Board of Directors of CSX Corporation
(the “Compensation Committee”), has approved your eligibility to participate in
the 2004/2005 Long-Term Incentive Program under which any award payable would be
paid in 2006. Your grant under this program is 90,000 units.   2.   To assist
you in your move to Jacksonville, Florida, CSX Corporation (hereinafter referred
to as “CSX”) will provide you with a full relocation program including movement
of household goods and a home purchase program. A copy of our relocation program
is included as Attachment A. Please contact Steve Frey, Director – Executive
Recruiting, to assist you in the relocation process. His phone number is
904/359-2479. Attachment B will cover our agreement on loss on home sale.

 



--------------------------------------------------------------------------------



 



3.   You will be eligible to participate in the CSX Perquisite Program, included
in Attachment C.   4.   You will be offered an employment agreement that would
provide you with certain benefits in the event of a change of control of CSX
(the “Employment Agreement”). Your agreement would mirror that of your peer CSX
executives. A copy of this agreement is Attachment D.   5.   After the
termination of your employment for any reason other than Cause (as defined
below), the Compensation Committee has approved your eligibility to receive a
nonqualified pension benefit under the Special Retirement Plan of CSX
Corporation and Affiliated Corporations to be calculated as follows:



(a)   Credited Service for purposes of eligibility and benefit accrual (but not
for purposes of determining Average Compensation) shall include all months of
service with Norfolk Southern Corporation or its affiliates (“NS”) and CSX. You
will obtain written confirmation of your months of service with NS as soon as
reasonably practicable after your Employment Date.   (b)   The Special
Retirement Plan benefit shall be calculated pursuant to Article IV of the CSX
Pension Plan. You may defer commencement of your benefit payments until you
attain age 60, at which time, in accordance with the terms of the Special
Retirement Plan, there would be no reduction for early commencement.   (c)   For
purposes of determining the accrued benefit, Compensation will be determined in
accordance with Section 1.15 of the CSX Pension Plan and Average Compensation
will be determined in accordance with Section 1.10 of the CSX Pension Plan.  
(d)   Your monthly benefit under the Special Retirement Plan shall be offset by
(1) the amount of monthly pension benefit (both qualified and nonqualified) that
you receive from NS; (2) any monthly benefit you receive under the CSX Pension
Plan (unless you elect to receive such benefit in the form of a lump sum), and
(3) a portion of any monthly benefits you receive under the Federal Railroad
Retirement Act or the Social Security Act when you become eligible for them in
accordance with the provisions of Article IV of the CSX Pension Plan. You
represent that you will elect to commence your pension benefits (both qualified
and nonqualified) from the NS plans either prior to or at the same time that you
elect to commence such benefits under the CSX plans.

 



--------------------------------------------------------------------------------



 



6.   You will be offered the following benefits if CSX terminates your
employment (including a “Constructive Termination” as defined below) other than
as a result of Cause or Disability (as defined below), or if you terminate your
employment for “Good Reason” (as defined below).



(a)   If such termination occurs within two (2) years of your Employment Date as
defined above, CSX will pay you a lump sum severance benefit, within thirty
(30) days after the date of termination, equal to two times the sum of (1) your
Annual Base Salary at the time of termination and (2) your target Annual Bonus.
Furthermore, following the end of the year of termination, CSX will determine
the amount of the Annual Bonus to which you would actually have been entitled
had your employment not terminated, and if that amount exceeds your target
Annual Bonus for that year, CSX will pay you an additional amount equal to two
times such excess. In addition, to the extent any of your restricted stock
granted at the commencement of your employment has not vested, such shares will
vest immediately as of the date of termination.   (b)   If such termination
occurs more than two (2) but less than five (5) years after your Employment
Date, CSX will pay you a lump sum severance benefit, within thirty (30) days
after the date of termination, equal to two times your Annual Base Salary at the
time of termination. In addition, to the extent any of your restricted stock
granted at the commencement of your employment has not vested, such shares will
vest immediately as of the date of termination.   (c)   If such termination
occurs more than five years after your Employment Date, CSX will pay you a lump
sum severance benefit, within thirty (30) days after the date of termination,
equal to your Annual Base Salary at the time of termination.   (d)   The
preceding sections 6(a), (b) and (c) will not apply in the event of any
termination of employment that occurs during the Employment Period (as defined
in the attached Employment Agreement), which will be governed exclusively by
that agreement. With respect to the bonus calculations described in the
preceding three paragraphs, no reduction or enhancement will be made for
individual performance. The payments described in the preceding three paragraphs
will be made in lieu of any severance or other benefit to which you might
otherwise be entitled under any severance plan, program or policy of CSX and its
affiliates, and you will be required to sign a waiver and release in order to
receive them.

 



--------------------------------------------------------------------------------



 



    For these purposes,



(i)   “Cause” means (a) your willful and continued failure substantially to
perform your duties as an employee of CSX (other than as a result of physical or
mental illness or injury) after a written demand for substantial performance has
been delivered to you by CSX; (b) your willful engagement in illegal conduct or
gross misconduct which is materially and demonstrably injurious to CSX, provided
that for purposes of this provision, no act or failure to act shall be
considered “willful” unless it is done or omitted to be done by you in bad faith
or without reasonable belief that your action or omission was in the best
interests of CSX; or (c) the determination by the Board of Directors of CSX that
you have violated the CSX Code of Ethics, after you have had an opportunity to
present any documents or other evidence that you deem necessary at a hearing at
which you and your counsel may be present.   (ii)   (ii) “Disability” means you
are unable to engage in any type of gainful employment for which you are
reasonably suited by education, training and experience, in accordance with the
definition under the CSX Corporation Salary Continuance and Long-Term Disability
Plan;   (iii)   (iii) “Constructive Termination” means (a) a material diminution
of your duties or responsibilities as Executive Vice President and Chief
Operating Officer, including your ceasing to report to the Chief Executive
Officer of CSX, but excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by CSX promptly
after receipt of written notice thereof given by you; (b) a reduction in your
Annual Base Salary, target Annual Bonus or incentive compensation under the
2004/2005 Long-Term Incentive Program or subsequent incentive programs, employee
benefits or perquisites, unless your peer executives suffer a comparable
reduction; and   (iv)   “Good Reason” means (a) a material diminution of your
duties or responsibilities as Executive Vice President and Chief Operating
Officer, including your ceasing to report to the Chief Executive Officer of CSX,
but excluding for this purpose an isolated, insubstantial and inadvertent action
not taken in bad faith and which is remedied by CSX promptly after receipt of
written notice thereof given by you; (b) the failure by CSX to comply with the
provisions of this

 



--------------------------------------------------------------------------------



 



    Agreement with respect to the amount of your Annual Base Salary, target
Annual Bonus, or incentive compensation under the 2004/2005 Long-Term Incentive
Program or subsequent incentive programs, unless such failure is remedied by CSX
promptly after receipt of written notice thereof given by you; or (c) a
direction by CSX to act in a manner which would cause you to be in breach of
your confidentiality and non-solicitation agreement dated [date] with NS, unless
such direction is rescinded promptly after receipt of written notice thereof
given by you.



7.   CSX will assist you in the selection of counsel and pay in advance all your
expenses (including counsel fees, expert witness fees, costs of investigation,
litigation and appeal and the like), incurred in defending any civil action by
NS against you which claims a breach of your confidentiality and
non-solicitation agreement dated [date] with NS; provided, however, that if you
are adjudicated by a court of competent jurisdiction after exhaustion of all of
your appeal rights, to have deliberately and materially breached such agreement,
you will repay CSX Corporation such expenses.

Tony, I am pleased to offer you this position and look forward to your
affirmative response. Please call me with any issues or questions.

     

  Sincerely,
 
   

  /s/ Robert J. Haulter
 
   

  Robert J. Haulter
 
   
cc: Michael J. Ward
   
 
   
Enclosures
   

       
/s/ Tony L. Ingram
3-12-04
 

--------------------------------------------------------------------------------

Accepted                   
Date

 